UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
NIMKOFF ROSENFELD & SCHECHTER, LLP,

                                Plaintiff,

         against
                                                     CIVIL ACTION NO.: 7 Civ. 7983 (DAB) (SLC)

                                                                     ORDER
RKO PROPERTIES, LTD. and FIDELITY
INVESTMENTS,

                                Defendants.



SARAH L. CAVE, United States Magistrate Judge.

         Plaintiff is directed to send a copy of the NAM Post-Mediation Agreement to the Court

by close of business today, December 6, 2019, via email at

Cave_NYSDChambers@nysd.uscourts.gov, with a copy to relevant counsel in accordance with

the agreement’s confidentiality provision.


Dated:             New York, New York
                   December 6, 2019
                                                    SO ORDERED


                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
